UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6881


CLIFFORD THOMPSON,

                Petitioner - Appellant,

          v.

JON OZMINT, SC Department of Corrections; WARDEN OF BROAD
RIVER CORRECTIONAL INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:08-cv-02794-HMH)


Submitted:   September 25, 2012             Decided:   October 31, 2012


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifford Thompson, Appellant Pro Se.       Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clifford Thompson seeks to appeal the district court’s

orders    accepting      the       recommendation        of   the    magistrate       judge,

denying relief on his 28 U.S.C. § 2254 (2006) petition, and

denying    his      motion     for       reconsideration.       The       orders    are   not

appealable       unless        a     circuit       justice     or     judge      issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate        of      appealability         will     not    issue       absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,       a    prisoner    satisfies       this    standard     by

demonstrating         that     reasonable          jurists    would       find     that   the

district       court’s      assessment       of    the   constitutional          claims    is

debatable      or     wrong.         Slack    v.    McDaniel,       529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Thompson has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny Thompson’s motion for transcripts, and we dispense with

                                               2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3